Citation Nr: 0944742	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  08-09 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether an overpayment of VA survivors' and dependents' 
educational assistance benefits (Chapter 35 benefits) in the 
calculated amount of $1,766.17 was properly created.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States 
military.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Muskogee, Oklahoma.

In November 2007, the appellant submitted a written statement 
in which she indicated that she was "appealing the decision 
of overpayment in the amount of $1766.17."  See VA Form 21-
4138 received November 23, 2007.  In addition to disagreeing 
with the creation of this debt, she indicated that the VA's 
request for repayment "would place me in financial danger.  
I am off of work with an..."  The remainder of her statement 
was on the opposite side of this form and was not photocopied 
by the RO for placement in the claims file.  Regardless, the 
Board is of the opinion that her November 2007 statement can 
reasonably be interpreted as a timely request for waiver of 
her indebtedness.  Since there is no indication that a 
request for a wavier has yet been considered, the Board 
REFERS this issue to the Committee on Waivers and 
Compromises.  

In addition to indicating a desire for a waiver of her 
indebtedness, the appellant's November 2007 written statement 
indicates her assertion that she was underpaid for the period 
from May 2007 through October 2007.  The Board notes that the 
only period of enrollment for consideration in the present 
appeal is from September 4, 2006, through January 7, 2007.  
Therefore, inasmuch as the Board does not have jurisdiction 
to review the appellant's contentions regarding her 
educational assistance payments for the period from May 2007 
through October 2007, the proper course of action is to REFER 
the appellant's written statement to the RO for 
consideration.  






FINDINGS OF FACT

1.  The appellant was initially enrolled in a graduate-level 
nursing program as a full-time student (9 credit hours) at 
Grand Canyon University for the period from September 4, 
2006, through December 24, 2006.

2.  On November 7, 2007, Grand Canyon University notified VA 
that the appellant reduced her enrollment from full-time to 
half-time (9 credit hours to 3 credit hours) during the 
add/drop period, effective September 4, 2006.

4.  Effective September 4, 2006, VA reduced the appellant's 
Chapter 35 education benefits to reflect the reduction in her 
credit hours.

5.  Chapter 35 education benefits were paid to the appellant 
in the amount of $3,524.97 for the period from September 4, 
2006, through January 7, 2007, at a monthly rate of $827.00 
for the period from September 4, 2006, through September 30, 
2006, and at a monthly rate of $860.00 for the period from 
October 1, 2006, through January 7, 2007.

6.  The appellant was entitled to chapter 35 education 
benefits in the amount of $1,758.80 for the period from 
September 4, 2006, through January 7, 2007, at a monthly rate 
of $413.00 for the period from September 4, 2006 through 
September 30, 2006, and at a monthly rate of $429.00 for the 
period from October 1, 2006, through January 7, 2007.


CONCLUSION OF LAW

The overpayment of VA educational assistance benefits in the 
amount of $1,766.17 was properly created.  38 U.S.C.A. 
§§ 3482, 3532, 3542(a), 3677, 3680, 3687, 3688 (West 2002); 
38 C.F.R. §§ 21.3131, 21.3132, 21.4135(s), 21.4270(c) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is not applicable to cases involving overpayment 
of indebtedness.  See Barger v. Principi, 16 Vet. App. 132, 
138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).  
Notwithstanding the fact that the VCAA is not controlling in 
these matters, the Board has reviewed the case for purposes 
of ascertaining that the appellant has had a fair opportunity 
to present arguments and evidence in support of her challenge 
to the validity of the overpayment.  In short, the Board 
concludes from that review that the requirements for the fair 
development of the appeal have been met in this case.

The facts in this case are not in dispute.  The appellant was 
initially enrolled as a full-time graduate nursing student 
taking 9 credit hours at Grand Canyon University for the 
period from September 4, 2006, through December 24, 2006.  VA 
Form 22-1999 ("Enrollment Certification") received July 7, 
2006.  On November 7, 2007, VA received notice from Grand 
Canyon University that it was amending the appellant's 
initial enrollment certification from full-time to half-time 
for the period from September 4, 2006, through December 24, 
2006.  VA Form 22-1999b ("Notice of Change in Student 
Status") received November 7, 2007.  It also notified VA 
that the appellant reduced her enrollment from 9 credit hours 
to 3 credit hours during the add/drop period, effective 
September 4, 2006.  See id.  VA notified the appellant by 
letter dated in November 2007 that her Chapter 35 educational 
assistance benefits would be reduced, effective September 4, 
2006, to reflect her reduction in educational training.  

As of the date of the November 2007 letter, the appellant had 
already received Chapter 35 educational assistance benefits 
for the period from September 4, 2006, through December 24, 
2006.  She had also received payment for the interval between 
semesters, namely, December 25, 2006, through January 6, 
2007.  See 38 C.F.R. § 21.4138(f)(4) (2009).  Given that 
prior to November 2007 VA had been notified that the 
appellant was enrolled as a full-time graduate student taking 
9 credit hours, she was being paid at a monthly rate 
applicable to "full-time," or $827.00 for the period from 
September 4, 2006, through September 30, 2006, and $860.00 
for the period from October 1, 2006, through January 7, 2007.  
See 38 C.F.R. § 21.4270 (2009).  In other words, for the 
period from September 4, 2006, through January 7, 2007, the 
appellant was paid Chapter 35 educational assistance benefits 
in the calculated amount of $3,524.97.

Generally, VA will not pay survivors' and dependents' 
educational assistance benefits for a course from which an 
individual withdraws or receives a non-punitive grade which 
is not used in computing the requirements for graduation.  
38 U.S.C.A. § 3680 (West 2002); 38 C.F.R. § 21.3132(d)(1) 
(2009).  The effective date of a reduction in educational 
assistance benefits for individuals who reduce their training 
depends on a number of factors, including whether 
"mitigating circumstances" are found to exist.  38 U.S.C.A. 
§ 3680; 38 C.F.R. § 21.4135(s) (2009).  Pertinent to this 
appeal, VA will reduce an individual's educational assistance 
allowance effective the first date of the term in which the 
individual reduces training by withdrawing from part of a 
course, if the reduction occurs at the beginning of the term.  
38 C.F.R. § 21.4135(s)(1).

In the present case, the appellant reduced her training from 
full-time to part-time during the add/drop period; the 
effective date of this reduction as indicated by Grand Canyon 
University was September 4, 2006, the first day of the term.  
Applying the above, the appellant's Chapter 35 educational 
assistance benefits should have been reduced as of September 
4, 2006; this is the date the RO reduced her educational 
assistance benefits.  

As of September 4, 2006, VA considered the appellant enrolled 
as a half-time graduate student.  Under these circumstances, 
she was therefore entitled to received Chapter 35 educational 
assistance benefits at a monthly rate applicable to"1/2 
time," or $413.00 for the period from September 4, 2006, 
through September 30, 2006, and $429.00 for the period from 
October 1, 2006, through January 7, 2007.  See 38 C.F.R. 
§ 21.4270 (2009).  In other words, for the period from 
September 4, 2006, through January 7, 2007, the appellant was 
entitled to Chapter 35 educational assistance benefits in the 
calculated amount of $1,758.80.  Comparing this figure to the 
benefits actually paid during this period, namely, $3,524.97, 
the Board finds that an overpayment in the calculated amount 
of $1,766.17 was created.  

The Board is sympathetic to the appellant's disagreement with 
the creation of this debt.  More specifically, it 
acknowledges her frustration with the lag in time between 
when she notified the proper authorities at Grand Canyon 
University of her reduction in coursework and when Grand 
Canyon University notified VA.  See VA Form 9 received April 
23, 2008 (asserts that the "school VA office was notified at 
the time" the class was dropped).  However, she does not 
dispute the reduction in coursework.  And while she contends 
that she was actually underpaid by the VA for other periods 
of enrollment, thereby affecting her overall debt, she has 
not specifically disagreed with the calculated amount of the 
overpayment for the period from September 4, 2006, through 
January 7, 2007.  See Notice of Disagreement received 
November 23, 2007.  

Rather, in asking that she not be held responsible for this 
debt, her contentions essentially constitute a theory of 
equitable relief.  However, the Board is without authority to 
grant relief on an equitable basis.  See 38 U.S.C.A. § 7104 
(West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As the law, 
and not the evidence, is dispositive of this claim, her 
appeal must be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


	(CONTINUED ON NEXT PAGE)

ORDER

The overpayment of Chapter 35 VA educational assistance 
benefits in the amount of $1,766.17 was properly created and 
the appeal is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


